     1:21-cv-00557-HMH-SVH        Date Filed 03/10/21   Entry Number 7   Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Steve Jenkins,                          )      C/A No.: 1:21-557-HMH-SVH
                                            )
                     Plaintiff,             )
                                            )
         v.                                 )
                                            )           ORDER AND NOTICE
    Food Service Administrator at FCI       )
    Estill,                                 )
                                            )
                     Defendant.             )
                                            )

        Steve Jenkins (“Plaintiff”), proceeding pro se and in forma pauperis, filed

this complaint pursuant to pursuant to Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), 1 against the Food Service

Administrator (“Defendant”) at Federal Correctional Institution in Estill,

South Carolina (“FCI-Estill”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.




1   Bivens established that victims of a constitutional violation perpetuated by a
federal actor may sue the offender for damages in federal court despite the
absence of explicit statutory authorization for such suits.
      1:21-cv-00557-HMH-SVH   Date Filed 03/10/21   Entry Number 7   Page 2 of 5




I.      Factual and Procedural Background

        Plaintiff alleges he was served a beef sausage with a pork casing during

Ramadan on May 28, 2019. [ECF No 1 at 6]. He claims this violated his First

Amendment rights, the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb

(“RFRA”), the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§ 2000cc (“RLUIPA”), and the BOP’s policies on religious beliefs and practices.

Id. at 4.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

                                        2
   1:21-cv-00557-HMH-SVH     Date Filed 03/10/21   Entry Number 7   Page 3 of 5




complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.




                                       3
   1:21-cv-00557-HMH-SVH     Date Filed 03/10/21   Entry Number 7   Page 4 of 5




      B.    Analysis

      In his complaint, Plaintiff claims the Food Service Administrator has

“oversight and direction of food service functions in the institution.” Id. at 4.

The doctrine of supervisory liability is generally inapplicable to Bivens suits,

such that an employer or supervisor is not liable for the acts of his employees,

absent an official policy or custom that results in illegal action. See Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978); Fisher v. Washington

Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir. 1982). The

Supreme Court explains that “[b]ecause vicarious liability is inapplicable to

Bivens and § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737 F.2d 368, 372–

74 (4th Cir. 1984) (finding officials may be held liable for the acts of their

subordinates, if the official is aware of a pervasive, unreasonable risk of harm

from a specified source and fails to take corrective action as a result of

deliberate indifference or tacit authorization). Because Plaintiff fails to allege

any specific actions or inactions against Defendant, Defendant is entitled to

summary dismissal.

      To the extent Plaintiff seeks relief under RLUIPA, his claims fail, as

RLUIPA does not apply to federal actors. See 42 U.S.C. § 2000cc-5 (defining




                                       4
   1:21-cv-00557-HMH-SVH     Date Filed 03/10/21   Entry Number 7   Page 5 of 5




“government” to include only state and local governments absent limited

exceptions.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by March 24, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims specified above be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


March 10, 2021                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       5
